
	

111 HR 4440 IH: Combat Operations and Medical Benefit Authorization for our Troops Act of 2010
U.S. House of Representatives
2010-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		2d Session
		H. R. 4440
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. McNerney (for
			 himself and Mr. Hall of New York)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to increase the
		  maximum monthly rate for the military special pay known as hostile fire pay,
		  imminent danger pay, or hazardous duty pay, to increase the maximum monthly
		  rate for the family separation allowance paid to deployed members of the Armed
		  Forces, and to increase other special and incentive pays to recognize the
		  service of members of the Armed Forces and encourage recruitment and
		  retention.
	
	
		1.Short titleThis Act may be cited as the
			 Combat Operations and Medical Benefit
			 Authorization for our Troops Act of 2010 or the
			 COMBAT
			 Act.
		2.Increase in certain
			 special and incentives pays and increase in family separation
			 allowance
			(a)Duty subject to
			 hostile fire or imminent danger or hazardous duty pay
				(1)Hazardous duty
			 paySection 301 of title 37,
			 United States Code, is amended—
					(A)in the tables in
			 subsections (b) and (c)(2)(A), by increasing each dollar amount by $50;
			 and
					(B)in subsection
			 (c)(1)—
						(i)by
			 striking $150 and inserting $200; and
						(ii)by
			 striking $225 and inserting $275.
						(2)Hostile fire pay
			 or imminent danger paySection 310(b) of title 37, United States
			 Code, as amended by section 618 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2355), is amended by striking
			 $225 a month and inserting $600 a month ($350 a month in
			 the case of duty described in subsection (a)(2)(D)).
				(3)Consolidated
			 hazardous duty pay authoritySection 351(b) of title 37, United States
			 Code, is amended—
					(A)in paragraph (1),
			 by striking $450 and inserting $600;
					(B)in paragraph (2),
			 by striking $250 and inserting $300; and
					(C)in paragraph (3), by striking
			 $250 and inserting $350.
					(b)Special pay for
			 psychologistsSection 302c of
			 title 37, United States Code, is amended—
				(1)by striking
			 subsection (b) and inserting the following new subsection:
					
						(b)Rate of Special
				PayThe rate of special pay
				to which an officer is entitled pursuant to subsection (a) shall be—
							(1)$4,000 per year,
				if the officer has less than 10 years of creditable service;
							(2)$5,000 per year,
				if the officer has at least 10 but less than 12 years of creditable
				service;
							(3)$6,000 per year,
				if the officer has at least 12 but less than 14 years of creditable
				service;
							(4)$8,000 per year,
				if the officer has at least 14 but less than 18 years of creditable service;
				or
							(5)$10,000 per year,
				if the officer has 18 or more years of creditable
				service.
							;
				and
				(2)in subsection
			 (d)—
					(A)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D),
			 respectively;
					(B)by striking
			 the rates specified in subsection (b) and inserting the
			 rates specified in paragraph (2);
					(C)by inserting
			 (1) before The Secretary; and
					(D)by adding at the
			 end the following new paragraph:
						
							(2)The rate of special pay to which an officer
				is entitled pursuant to paragraph (1) shall be—
								(A)$2,000 per year, if the officer has
				less than 10 years of creditable service;
								(B)$2,500 per year, if the officer has at
				least 10 but less than 12 years of creditable service;
								(C)$3,000 per year, if the officer has at
				least 12 but less than 14 years of creditable service;
								(D)$4,000 per year, if the officer has at
				least 14 but less than 18 years of creditable service; or
								(E)$5,000 per year, if the officer has 18 or
				more years of creditable
				service.
								.
					(c)Special pay for
			 service as member of Weapons of Mass Destruction Civil Support
			 TeamSection 305b(b) of title
			 37, United States Code, is amended by striking $150 and
			 inserting $300.
			(d)Special pay or
			 bonus for members extending duty at designated locations overseasSection 314(b) of title 37, United States
			 Code, is amended—
				(1)in paragraph (1),
			 by striking $80 per month and inserting $200 per
			 month; and
				(2)in paragraph (2),
			 by striking $2,000 per year and inserting $3,000 per
			 year.
				(e)Special pay for
			 special warfare officers extending period of active dutySection 318(d) of title 37, United States
			 Code, is amended by striking $15,000 for each year and inserting
			 $20,000 for each year.
			(f)Combat-Related
			 injury rehabilitation paySection 328(d) of title 37, United States
			 Code, is amended by striking $430 and inserting
			 $600.
			(g)Family
			 separation allowanceSection
			 427(a) of title 37, United States Code, is amended by striking
			 $250 and inserting $450.
			
